DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.Applicant's submission filed on 12/20/2021 has been entered.
Claim 1 canceled.
Response to Arguments
Response amended claims; non-statutory double patenting rejection apply to claims 2-21. 
Applicant’s arguments with respect to claims 1, 12 and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); InreGoodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225USPQ645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In reVogel, 422F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double
patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-21 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10,616,593 although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same scope of the invention, but using different variations of the claim language.
7.2.1	It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to combine the teachings of current Application 16/802,261 although the conflicting claims are not identical, they are not patentably distinct from each other, because they are obvious variations of each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated byt he manner in which the invention was made.
Claims 2-6, 12-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et.al. (US 2021/0044808) (Dongcheol Kim) in view of Lee (US 20210211717) (Bae Keun Lee).
Regarding Claims 2, 12 and 21, Kim discloses a method for video decoding in a decoder, comprising: decoding prediction information of a first block from a coded video bitstream, the prediction information for the first block being indicative of a first intra prediction [See abstract and Paragraphs11-12and 132-135]; determining, by processing circuitry of the decoder based on the first intra prediction mode, a second intra prediction mode in a second set of intra prediction modes when the first block is a non-square block [See Paragraphs 126-129 and Figs. 14-16]; and reconstructing at least one sample of the first block according to the second intra prediction mode [See Paragraphs 153-158].
Kim (2021/0044808) doesn’t explicitly disclose  the second intra prediction mode being determined based on a combination of a value and a mode number associated with the first intra prediction mode, the value being added to or subtracted from the mode number of the first intra prediction mode based on a comparison between a width and a height of the first block;
However, Lee discloses the second intra prediction mode being determined based on a combination of a value and a mode number associated with the first intra prediction mode, the value being added to or subtracted from the mode number of the first intra prediction mode based on a comparison between a width and a height of the first block [See Paragraphs 191-195 and 242-247];
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Kim to add the teachings in Lee as above, to provide a method enables efficiently performing intra prediction on an encoding/decoding target block, so that efficiency of intra prediction can be improved by using the wide angle intra prediction mode [See Kim Paragraph 20].
Regarding Claims 3 and 13, Kim discloses determining an intra prediction angle parameter associated with the second intra prediction mode; and reconstructing the at least one [See Paragraphs 25-127].
Regarding Claims 4 and 14, Kim discloses determining that the first intra prediction mode is a disabled intra prediction mode when the first block is the non-square block, wherein the second intra prediction mode is not included in the first set of intra prediction modes [See Paragraphs 132-133].
Regarding Claims 5 and 15, Kim discloses determining the second set of intra prediction modes based on a shape of the first block [See Paragraphs 11-12].
Regarding Claims 6 and 16, Kim discloses calculating an aspect ratio of the first block; and determining, based on the aspect ratio of the first block, a subset of disabled intra prediction modes when the first block is the non-square block [See Paragraphs 85-87].
Allowable Subject Matter
Claims 7-11 and 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and Overcome non-statutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TSION B OWENS/   Primary Examiner, Art Unit 2487